Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 21, 2021

The Court of Appeals hereby passes the following order:

A21A1614. KATRINA BROWN v. GREENSCAPES DESIGN, LLC.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court issued a judgment in favor of the plaintiff, the defendant Katrina
Brown appealed to superior court. The superior court also issued a judgment in favor
of the plaintiff, and Brown filed this direct appeal. We lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Because Brown did not follow the proper procedure for
requesting appellate review in this case, we lack jurisdiction, and this appeal is
hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/21/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.